UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-06628 The Yacktman Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway Building One, Suite 320 Austin, TX 78730 (Address of principal executive offices) (Zip code) Donald A. Yacktman c/o Yacktman Asset Management Co. 6300 Bridgepoint Parkway Building One, Suite 320 Austin, TX 78730 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: 12/31/10 Date of reporting period:06/30/10 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT June 30, 2010 The Yacktman Funds, Inc. MESSAGE TO SHAREHOLDERS Donald A. Yacktman Stephen Yacktman Jason Subotky During the first six months of 2010, The Yacktman Funds outperformed again in a down market.The Yacktman Focused Fund and The Yacktman Fund declined by 4.77% and 4.34% respectively while the S&P 500 declined 6.65%.While we are generally not very concerned about how we perform compared to a benchmark over short periods of time, we feel it is critically important to provide better protection than the general market during sharp declines. We took advantage of lower prices by making additional purchases in many of our favorite holdings and new positions to the funds.We maintain sufficient excess cash to bargain hunt should the opportunities get even better. We are proud of the long term results for our funds.In the last 10 years, The Yacktman Focused Fund and The Yacktman Fund have appreciated 12.49% and 11.85% annually, compared to the S&P 500 which is down 1.59% per year.That translates into a total return of 224.41% for The Yacktman Focused Fund, and 206.84% for The Yacktman Fund compared to a decline of 14.8% for the S&P 500.A shareholder who invested $10,000 10 years ago would now have $32,438 in The Yacktman Focused Fund, and $30,654 in The Yacktman Fund compared to $8,521 in the S&P 500 index. 2 The Yacktman Funds, Inc. ANNUALIZED 1- 3- 5- 10- As of June 30, 2010 YTD YEAR YEAR YEAR YEAR The Yacktman Focused Fund (YAFFX) -4.77% 20.06% 5.88% 7.26% 12.49% The Yacktman Fund (YACKX) -4.34% 22.53% 4.05% 6.20% 11.85% S&P 500® Index -6.65% 14.43% -9.81% -0.79% -1.59% CUMULATIVE RETURN 1- 3- 5- 10- As of June 30, 2010 YEAR YEAR YEAR YEAR The Yacktman Focused Fund (YAFFX) 20.06% 18.70% 41.96% 224.41% The Yacktman Fund (YACKX) 22.53% 12.66% 35.11% 206.84% S&P 500® Index 14.43% -26.64% -3.91% -14.79% There Are Good Bargains in The Funds With the recent price declines, we think many of our top positions offer exceptional potential over time.To us, the risk/reward of our funds is especially compelling, given the quality of the major positions we hold. Emphasis on High Quality Holdings Both funds have significant positions in some of the most attractive businesses in the world.It surprises some that we have achieved such strong outperformance while having large weightings in well-known stocks like Coca-Cola, PepsiCo, Pfizer, and Microsoft, as these companies are not exactly undiscovered or underfollowed. We strive to be as objective as possible in evaluating all opportunities, and if the best businesses in the world are available at compelling valuations we are willing to own big positions in them.We sleep well at night knowing that dominant, well capitalized companies purchased at attractive valuations should produce solid results over time, even in a world with an extreme amount of uncertainty. We are also willing to own lower quality businesses, but we have to project a meaningfully higher expected rate of return on the investment.Currently, we think most of the best values are in the highest quality companies. 3 The Yacktman Funds, Inc. Average Annual Returns The Yacktman Fund S&P 500® One Year (07/01/09 - 06/30/10) 22.53% 14.43% Three Years (07/01/07 - 06/30/10) 4.05% -9.81% Five Years (07/01/05 - 06/30/10) 6.20% -0.79% Ten Years (07/01/00 - 06/30/10) 11.85% -1.59% n The Yacktman Fund o S&P 500® The chart assumes an initial gross investment of $10,000 made on 6/30/00. The Yacktman Average Annual Returns Focused Fund S&P 500® One Year (07/01/09 - 06/30/10) 20.06% 14.43% Three Years (07/01/07 - 06/30/10) 5.88% -9.81% Five Years (07/01/05 - 06/30/10) 7.26% -0.79% Ten Years (07/01/00 - 06/30/10) 12.49% -1.59% n The Yacktman Focused Fund o S&P 500® The chart assumes an initial gross investment of $10,000 made on 6/30/00. Returns shown include the reinvestment of all dividends, but do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The above past performance is not predictive of future results. The investment return and principal value of the Funds will fluctuate so that your shares, when redeemed, may be worth more or less than their original cost. 4 Long Product Cycle, Short Repurchase Cycle We like businesses that sell products in well-established, slowly changing markets like beverage, household products, personal care, and food.These “consumer staple” products typically sell at low price points and are consumed and repurchased frequently. Category leaders like Coca-Cola in soft drinks or Tide in laundry detergents may continue their dominance for generations, making it easier to predict the future prospects of these businesses.We are extremely confident that Clorox will be the leader in bleach sales in 10 years, while we are less certain about who will be the dominant seller of cell phones even a few years from now. Value of Recurring Revenues The media companies we own are largely subscription businesses, which we also like.Comcast gets paid predictable monthly fees from its customers for providing cable television, internet, and telephone services.News Corp and Viacom receive recurring monthly fees for the cable content they provide to pay television providers.Even in a challenged economy, pay television is one of the last items to be cut by households. Positions greater than 6% of Assets The Yacktman Focused Fund The Yacktman Fund PepsiCo PepsiCo News Corporation News Corporation Coca-Cola Coca-Cola Clorox Pfizer Due to The Yacktman Focused Fund’s ability to concentrate more assets in our best ideas, we have five positions greater than 6% compared to three in The Yacktman Fund. 5 The Yacktman Funds, Inc. What We Like About Our Top Positions PepsiCo Frito Lay, the most valuable division of PepsiCo, is the dominant snack chip company in the world.This business has significantly higher market share than any of its competitors, and its dominant market share produces substantially higher margins than most other packaged food companies.Strong distribution and innovation have allowed Frito Lay to grow faster than other large food companies.Outside of snack chips, PepsiCo has a collection of solid businesses including Pepsi, Tropicana, Quaker Oats, and Gatorade. News Corporation News Corporation is a global media conglomerate.In the last decade-plus, Rupert Murdoch has transformed the company from somewhat cyclical, advertising-based businesses like newspapers and network television, to more recurring revenue businesses like cable content.We expect the cable content business, which was in its infancy a little more than a decade ago, to produce approximately 50% of News Corporation’s pre-tax profits in the next 12 months. News Corporation wants to increase its recurring revenue base even further by acquiring the 61% of BSkyB (the dominant pay television provider in the United Kingdom) it does not own.News Corporation has been the largest shareholder of BSkyB for more than 20 years and would be highly accretive to free cash flow per share at the proposed transaction price. Coca-Cola Coca-Cola products account for nearly 3% of beverage consumption around the world.Increased per capita consumption and global expansion have driven more than a century of growth.Today, Coca-Cola is primarily an international company; the stagnant North American 6 business is a minority of operating profits.Due to a strong presence in key emerging markets, we expect Coca-Cola’s growth will continue for a long time in the future. Clorox Clorox is a leading household products company, owning a diverse group of well-known brands, including Glad, Clorox Bleach, Kingsford Charcoal, Brita, Armor All and Hidden Valley Ranch.These are products that consumers purchase and use in both good economies and bad.Clorox has extremely high market share in many of its brands, which translates into high margins and strong free cash generation. Pfizer Pfizer is the largest pharmaceutical company in the world.Pharmaceuticals are a cost effective way to treat an aging population.However, Pfizer is the least predictable business of the five in this list because it is fighting patent expirations, pricing controls, and greater competition than consumer or subscriber based businesses. To compensate for the less predictable future, the stock trades at less than 7 times free cash flow.We believe the company should generate more than $10 per share in free cash flow over the next 5 years.Given the significant residual value of the business at that point, we see lots of safety in the June 30th, 2010 price of slightly more than $14 per share.There can be material upside if the company has even modest success with drugs in its pipeline, finds accretive acquisitions, successfully expands its generic business, or grows its biologic drug presence. Price “It’s almost all about the price” Identifying great companies is not especially difficult. Appraising the future prospects of a business and paying an appropriate price are far more critical to managing risk and generating attractive returns than just picking 7 The Yacktman Funds, Inc. leaders.Ten years ago, all five stocks described above sold at substantially higher multiples of earnings than today.Due to the low prices, the average dividend yield as of June 30th for these five companies is 3.3%. Global Economic Issues Economic issues may cause short term pressure on the earnings of some of the companies in our funds, though we think we are being sufficiently compensated for that possibility by current valuation levels.We are optimistic and patient, and believe that owning securities at attractive prices and adhering to high quality standards will allow us to the endure bumps in the road that may lie ahead. Over the longer term, we like businesses that have international exposure.The United States represents less than 5% of the world’s population, and for most large companies, the only way to achieve sustained growth over long periods of time, is to expand around the globe. Conclusion We are highly confident about the long-term prospects for our funds.We currently own many top- quality companies at what we think are very attractive valuations.In a world where there are significant economic issues we are comfortable because we feel our funds own many businesses that can prosper in good times and bad. Our team will work hard to objectively examine the opportunities ahead.We appreciate the confidence of our shareholders, and, as always, we will continue to be diligent, objective, and patient when managing The Yacktman Funds. Sincerely, The Yacktman Team 8 The performance data quoted for the Yacktman Funds represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that the investor’s shares, when redeemed, may be worth more or less than their original cost. The current performance may be higher or lower than the performance data quoted. The most recent month-end performance may be obtained by clicking on “Updated Performance” at www.yacktman.com.Cumulative returns assumes the reinvestment of dividends in the security or index. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information about the Funds. An investor may obtain a prospectus by also going to the Yacktman website at www.yacktman.com and clicking on “Prospectus” in the left hand column or by calling this toll free number 1-800-525-8258. The prospectus should be read carefully before investing. 9 The Yacktman Funds, Inc. EXPENSE EXAMPLE For the Six Months Ended June 30, 2010 (Unaudited) As a shareholder of the Yacktman Funds (the “Funds”), you incur ongoing costs, including management fees and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2010 to June 30, 2010. Actual Expenses The first line of the table on the next page provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table on the next page provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. THE YACKTMAN FUND Expenses Beginning Ending paid during account account period value value 01/01/10- 01/01/10 06/30/10 06/30/101 Actual $ 956.60 Hypothetical (5% return before expenses) 1,020.68 THE YACKTMAN FOCUSED FUND Expenses Beginning Ending paid during account account period value value 01/01/10- 01/01/10 06/30/10 06/30/101 Actual $ 952.30 Hypothetical (5% return before expenses) 1,018.65 1 Expenses are equal to the Funds’ annualized expense ratios (0.83% for The Yacktman Fund and 1.24% for The Yacktman Focused Fund), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 11 The Yacktman Fund TOP TEN EQUITY HOLDINGS June 30, 2010 (Unaudited) Percentage of Net Assets PepsiCo, Inc. % News Corp., Class A % Coca-Cola Co. % Johnson & Johnson % Procter & Gamble Co. % Pfizer, Inc. % Microsoft Corp. % Clorox Co. % ConocoPhillips % Viacom, Inc., Class B % Total % FUND DIVERSIFICATION June 30, 2010 (Unaudited) 12 The Yacktman Fund EQUITY PURCHASES & SALES For the Six Months Ended June 30, 2010 (Unaudited) Net Shares Current NEW PURCHASES Purchased Shares Held Becton, Dickinson & Co. Becton, Dickinson and Company manufactures and sells a variety of medical supplies and devices and diagnostic systems.The Company’s products are used by health care professionals, medical research institutions, and the general public. Becton’s products are marketed worldwide. C.R. Bard, Inc. C.R. Bard, Inc. designs, manufactures, packages, distributes, and sells medical, surgical, diagnostic, and patient care devices.The Company sells a broad range of products worldwide to hospitals, individual healthcare professionals, extended care facilities and alternate site facilities.Bard markets vascular, urological, oncological, and surgical specialties products. Sysco Corp. Sysco Corporation distributes food and related products primarily to the food service industry.The Company also distributes personal care guest amenities, housekeeping supplies, room accessories, and textiles to the lodging industry. 13 The Yacktman Fund EQUITY PURCHASES & SALES (Cont’d.) For the Six Months Ended June 30, 2010 (Unaudited) Net Shares Current NEW PURCHASES Purchased Shares Held Total System Services, Inc. Total System Services, Inc. provides electronic payment processing and related services to financial and nonfinancial institutions.The Company’s services include processing consumer, retail, commercial, government services, stored value and debit cards.Total System serves institutions throughout the United States and internationally. 14 Net Shares Current PURCHASES Purchased Shares Held Bank of New York Mellon Corp. Becton, Dickinson & Co. C.R. Bard, Inc. Clorox Co. Coca-Cola Co. Comcast Corp., Class A ConocoPhillips Covidien Plc eBay, Inc. H&R Block, Inc. Johnson & Johnson Microsoft Corp. News Corp., Class A PepsiCo, Inc. Pfizer, Inc. Procter & Gamble Co. Sysco Corp. Total System Services, Inc. U.S. Bancorp UnitedHealth Group, Inc. Viacom, Inc., Class B Wal-Mart Stores, Inc. Net Shares Current SALES Sold Shares Held AmeriCredit Corp. BAC Capital Trust X — Cardinal Health, Inc. — CareFusion Corp. — Federal National Mortgage Association — Furniture Brands International, Inc. — Home Depot, Inc. — SLM Corp., Series A USG Corp. — Walt Disney Co. — 15 The Yacktman Fund PORTFOLIO OF INVESTMENTS June 30, 2010 (Unaudited) Number of Shares Value COMMON STOCKS - 88.82% Banks - 3.05% The Bancorp, Inc. (a) $ Bank of America Corp. U.S. Bancorp Beverages - 16.74% Coca-Cola Co. PepsiCo, Inc. Capital Markets - 0.58% Bank of New York Mellon Corp. Commercial Services & Supplies - 1.69% H&R Block, Inc. Computers & Peripherals - 0.78% Dell, Inc. (a) Hewlett-Packard Co. Consumer Finance - 0.44% American Express Co. Distributors - 0.15% Prestige Brands Holdings, Inc. (a) Diversified Financial Services - 1.82% AmeriCredit Corp. (a) Resource America, Inc., Class A Food & Staples Retailing - 2.33% Sysco Corp. Food Products - 0.60% Lancaster Colony Corp. See notes to financial statements. 16 Number of Shares Value Health Care Equipment & Supplies - 5.07% Becton Dickinson & Co. $ C.R. Bard, Inc. Covidien Plc Stryker Corp. Health Care Providers & Services - 1.84% UnitedHealth Group, Inc. WellPoint, Inc. (a) Household Products - 10.26% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Industrial Conglomerates - 0.14% Tyco International Ltd. Insurance - 0.43% Loews Corp. MGIC Investment Corp. (a) Internet Retail - 1.69% eBay, Inc. (a) IT Services - 1.02% Total System Services, Inc. Media - 18.30% Comcast Corp. Dish Network Corp., Class A Liberty Media Holding Corp., Interactive-Series A (a) News Corp., Class A Viacom, Inc., Class B (a) See notes to financial statements. 17 The Yacktman Fund PORTFOLIO OF INVESTMENTS (Cont’d.) June 30, 2010 (Unaudited) Number of Shares Value Oil, Gas & Consumable Fuels - 4.93% ConocoPhillips $ Pharmaceuticals - 10.13% Johnson & Johnson Pfizer, Inc. Software - 4.94% Microsoft Corp. Specialty Retail - 1.89% Abercrombie & Fitch Co. - Class A Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $1,841,225,201) CONVERTIBLE PREFERRED STOCKS - 0.76% Advertising - 0.76% Interpublic Group of Cos., Inc., Series B TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $9,117,925) PREFERRED STOCKS - 0.29% Diversified Financial Services - 0.29% SLM Corp. TOTAL PREFERRED STOCKS (Cost $3,895,008) See notes to financial statements. 18 Principal Amount Value CONVERTIBLE BONDS - 0.23% Mortgage REITs - 0.23% RAIT Financial Trust 6.875%, 04/15/2027 (c) $ $ TOTAL CONVERTIBLE BONDS (Cost $5,351,781) CORPORATE BONDS - 0.17% Specialty Retail - 0.17% Limited Brands, Inc. 7.600%, 07/15/2037 TOTAL CORPORATE BONDS (Cost $1,737,207) SHORT-TERM INVESTMENTS - 11.49% Commercial Paper - 11.48% BNP Paribas, 0.043%, 7/07/2010 Intesa Funding, 0.000%, 07/01/2010 Natixis USA, 0.171%, 07/07/2010 See notes to financial statements. 19 The Yacktman Fund PORTFOLIO OF INVESTMENTS (Cont’d.) June 30, 2010 (Unaudited) Principal Amount Value Demand Notes - 0.01% U.S. Bancorp 0.000% (b) $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $246,013,707) Total Investments (Cost $2,107,340,829) - 101.76% Liabilities in Excess of Other Assets - (1.76)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-Income Producing (b) Variable rate security. Rate shown represents the rate as of June 30, 2010. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933. See notes to financial statements. 20 The Yacktman Focused Fund TOP TEN EQUITY HOLDINGS June 30, 2010 (Unaudited) Percentage of Net Assets PepsiCo, Inc. % News Corp., Class A % Coca-Cola Co. % Clorox Co. % Pfizer, Inc. % Microsoft Corp. % Viacom, Inc., Class B % ConocoPhillips % Comcast Corp., Class A % Johnson & Johnson % Total % FUND DIVERSIFICATION June 30, 2010 (Unaudited) 21 The Yacktman Focused Fund EQUITY PURCHASES & SALES For the Six Months Ended June 30, 2010 (Unaudited) Net Shares Current PURCHASES Purchased Shares Held Becton, Dickinson & Co. C.R. Bard, Inc. Clorox Co. Coca-Cola Co. Comcast Corp., Class A ConocoPhillips eBay, Inc. H&R Block, Inc. Johnson & Johnson Lancaster Colony Corp. Microsoft Corp. News Corp., Class A PepsiCo, Inc. Pfizer, Inc. Procter & Gamble Co. Sysco Corp. Total System Services, Inc. Toyota Industries Corp. U.S. Bancorp Viacom, Inc., Class B Wal-Mart Stores, Inc. Net Shares Current SALES Sold Shares Held Abercrombie & Fitch Co. — American Express Co. — Bank of America Corp. — Colgate-Palmolive Co. — Covidien Plc — Dell, Inc. — Federal National Mortgage Association — Furniture Brands International, Inc. — Interpublic Group of Cos., Inc., Series B — Loews Corp. — SLM Corp., Series A — USG Corp. — WellPoint, Inc. — 22 The Yacktman Focused Fund PORTFOLIO OF INVESTMENTS June 30, 2010 (Unaudited) Number of Shares Value COMMON STOCKS - 89.40% Auto Manufacturers - 1.62% Toyota Industries Corporation - ADR (a) $ Banks - 2.66% The Bancorp, Inc. (a) U.S. Bancorp Beverages - 20.16% Coca-Cola Co. PepsiCo, Inc. Commercial Services & Supplies - 1.66% H&R Block, Inc. Computers & Peripherals - 0.38% Hewlett-Packard Co. Diversified Financial Services - 1.55% AmeriCredit Corp. (a) Resource America, Inc., Class A Food & Staples Retailing - 2.39% Sysco Corp. Food Products - 0.98% Lancaster Colony Corp. Health Care Equipment & Supplies - 4.38% Becton Dickinson & Co. C.R. Bard, Inc. Health Care Providers & Services - 1.38% UnitedHealth Group, Inc. See notes to financial statements. 23 The Yacktman Focused Fund PORTFOLIO OF INVESTMENTS (Cont’d.) June 30, 2010 (Unaudited) Number of Shares Value Household Products - 9.78% Clorox Co. $ Procter & Gamble Co. Internet Retail - 1.71% eBay, Inc. (a) IT Services - 1.00% Total System Services, Inc. Media - 18.51% Comcast Corp. Liberty Media Holding Corp., Interactive-Series A (a) News Corp., Class A Viacom, Inc., Class B (a) Oil, Gas & Consumable Fuels - 4.73% ConocoPhillips Pharmaceuticals - 9.86% Johnson & Johnson Pfizer, Inc. Software - 4.97% Microsoft Corp. Specialty Retail - 1.68% Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $961,762,665) See notes to financial statements. 24 Principal Amount Value CONVERTIBLE BONDS - 0.10% Mortgage REITs - 0.10% RAIT Financial Trust 6.875%, 04/15/2027 (c) $ $ TOTAL CONVERTIBLE BONDS (Cost $1,131,544) CORPORATE BONDS - 0.68% Media - 0.68% Liberty Media Corp. 8.250%, 02/01/2030 TOTAL CORPORATE BONDS (Cost $7,358,223) SHORT-TERM INVESTMENTS - 11.97% Commercial Paper - 11.00% BNP Paribas, 0.043%, 07/07/2010 Intesa Funding, 0.000%, 07/01/2010 Natixis USA, 0.171%, 07/07/2010 Demand Notes - 0.00% U.S. Bancorp 0.000% (b) See notes to financial statements. 25 The Yacktman Focused Fund PORTFOLIO OF INVESTMENTS (Cont’d.) June 30, 2010 (Unaudited) Principal Amount Value US Treasury Bills - 0.97% U.S. Treasury Bill 0.199%, 02/10/2011 $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $130,361,098) Total Investments (Cost $1,100,613,530) - 102.15% Liabilities in Excess of Other Assets - (2.15)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non-Income Producing (b) Variable Rate (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933. See notes to financial statements. 26 The Yacktman Focused Fund SCHEDULE OF OPTIONS WRITTEN June 30, 2010 (Unaudited) Contracts Value PUT OPTIONS BP plc Expiration: January, 2011 Exercise Price: $20.00 $ Total Options Written (Premiums received $1,455,525) $ See notes to financial statements. 27 The Yacktman Funds, Inc. STATEMENTS OF ASSETS & LIABILITIES June 30, 2010 (Unaudited) The Yacktman The Yacktman Fund Focused Fund ASSETS: Investments, at market value (Cost $2,107,340,829 and $1,100,613,530, respectively) $ $ Receivable for fund shares sold Dividends and interest receivable Prepaid expenses Total Assets LIABILITIES: Options written at value (premiums received $0 and $1,455,525, respectively) — Payable for fund shares redeemed Payable for investments purchased Accrued investment advisory fees Other accrued expenses Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Capital stock $ $ Undistributed net investment income Undistributed accumulated net realized gain Net unrealized appreciation Investments Total Net Assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and Outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ $ See notes to financial statements. 28 The Yacktman Funds, Inc. STATEMENTS OF OPERATIONS For the Period Ended June 30, 2010 (Unaudited) The Yacktman The Yacktman Fund Focused Fund INVESTMENT INCOME: Dividend income(1) $ $ Interest income Total investment income EXPENSES: Investment advisory fees Shareholder servicing fees Administration and accounting fees Federal and state registration fees Custody fees Professional fees Reports to shareholders Compliance expenses Directors fees and expenses Miscellaneous expenses Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain on: Investments Written Options — — Total Change in unrealized appreciation (depreciation) on: Investments ) ) Written Options — Total ) ) Net realized and unrealized gain (loss) on investments ) ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) Net of $0 and $27,408, respectively in foreign withholding taxes. See notes to financial statements. 29 The Yacktman Funds, Inc. STATEMENTS OF CHANGES IN NET ASSETS OPERATIONS: Net investment income Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Redemption fees Payments for shares redeemed Net increase DISTRIBUTIONS PAID FROM: Net investment income Net realized gains Total distributions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment income of $12,662,674, $7,691, $4,731,966 and $1,238 respectively) TRANSACTIONS IN SHARES: Shares Sold Issued in reinvestment of distributions Shares Redeemed Net increase See notes to financial statements. 30 The Yacktman Fund The Yacktman Focused Fund Six Months Ended Year Ended Six Months Ended Year Ended June 30, December 31, June 30, December 31, (Unaudited) (Unaudited) $ ) — — ) — ) — ) — ) — ) — ) — ) $ — — ) See notes to financial statements. 31 The Yacktman Funds, Inc. FINANCIAL HIGHLIGHTS The Yacktman Fund For a Fund share outstanding Six Months Ended throughout each period June 30, 2010 (Unaudited) NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investment securities ) Total from operations ) LESS DISTRIBUTIONS: From net investment income — From net realized gains — Total distributions — NET ASSET VALUE: End of period $ TOTAL RETURN )% SUPPLEMENTAL DATA AND RATIOS Net assets; end of period (000’s) $ Ratio of net expenses to average net assets % Ratio of net investment income to average net assets % Portfolio turnover rate % See notes to financial statements. 32 The Yacktman Fund Year Ended December 31, $ ) $ % )% % % )% $ % See notes to financial statements. 33 The Yacktman Funds, Inc. FINANCIAL HIGHLIGHTS (Cont’d.) The Yacktman Focused Fund For a Fund share outstanding Six Months Ended throughout each period June 30, 2010 (Unaudited) NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized (loss) on investment securities ) Total from operations ) LESS DISTRIBUTIONS: From net investment income — From net realized gains — Total distributions — NET ASSET VALUE: End of period $ TOTAL RETURN )% SUPPLEMENTAL DATA AND RATIOS Net assets; end of period (000’s) $ Ratio of expenses before expense reimbursements to average net assets (See Note 4) % Ratio of net expenses to average net assets % Ratio of net investment income to average net assets % Portfolio turnover rate % See notes to financial statements. 34 The Yacktman Focused Fund Year Ended December 31, $ ) $ % )% % % )% $ % See notes to financial statements. 35 The Yacktman Funds, Inc. NOTES TO THE FINANCIAL STATEMENTS June 30, 2010 (Unaudited) 1.ORGANIZATION The Yacktman Funds, Inc. (comprised of The Yacktman Fund and The Yacktman Focused Fund, hereafter referred to as the “Funds”) is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”).The Funds consist of two investment portfolios: The Yacktman Fund is a diversified fund that commenced operations July 6, 1992 and The Yacktman Focused Fund is a non-diversified fund that commenced operations May 1, 1997.The objective of each of the Funds is to produce long-term capital appreciation with current income as a secondary objective.Yacktman Asset Management Co. is the Funds’ investment adviser (the “Adviser”). 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period.Actual results could differ from those estimates. a)Subsequent Events Evaluation – In preparing these financial statements, the Funds have evaluated events and transactions for potential recognition or disclosure resulting from subsequent events.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. b)Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are 36 primarily traded.Securities that are traded on the Nasdaq National Market or the Nasdaq Smallcap Market are valued at the Nasdaq Official Closing Price.Exchange-traded securities for which there were no transactions are valued at the current bid prices.Securities traded on only over-the-counter markets are valued on the basis of closing over-the-counter bid prices.Short-term debt instruments maturing within 60 days are valued by the amortized cost method, which approximates fair value.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Options written or purchased by The Yacktman Focused Fund are valued at the last sales price if such last sales price is between the current bid and asked prices.Otherwise, options are valued at the mean between the current bid and asked prices.Any securities for which there are no readily available market quotations and other assets will be valued at their fair value as determined in good faith by the Adviser pursuant to procedures established by and under the supervision of the Board of Directors.The fair value of a security is the amount which a Fund might reasonably expect to receive upon a current sale.Valuing securities for which there are no readily available market quotations involves greater reliance on judgement and there can be no assurance that the Funds could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Funds determine their net asset value per share. Valuation Measurements The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation 37 The Yacktman Funds, Inc. NOTES TO THE FINANCIAL STATEMENTS June 30, 2010 (Unaudited) (Cont’d.) techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.For example, money market securities are valued using amortized cost, in accordance with the Investment Company Act of 1940.Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2010: 38 THE YACKTMAN FUND Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ — — $ Consumer Staples — — Energy — — Financials — — Health Care — — Industrials — — Information Technology — — Total Common Stock — — Convertible Preferred Stock* — $ — Preferred Stock* — — Convertible Bonds* — — Corporate Bonds* — — Short-Term Investments — — Total Investments in Securities $ $ — $ * Please refer to the portfolio of investments to view securities by industry type. 39 The Yacktman Funds, Inc. NOTES TO THE FINANCIAL STATEMENTS June 30, 2010 (Unaudited) (Cont’d.) THE YACKTMAN FOCUSED FUND Level 1 Level 2 Level 3 Total Common Stock Automobiles — $ — $ Consumer Discretionary $ — — Consumer Staples — — Energy — — Financials — — Health Care — — Industrials — Information Technology — Total Common Stock — Convertible Bonds* — — Corporate Bonds* — — Short-Term Investments — — Total Investments in Securities $ $ — $ Other Financial Instruments^ Options Written $ ) — — $ ) * Please refer to the portfolio of investments to view securities by industry type. ^ Other financial instruments are written options not reflected in the portfolio of investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The Company has adopted derivative instruments disclosure standards, in order to enable the investor to understand how and why an entity used derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. 40 The Yacktman Focused Fund The Fund may use options to generate income and to hedge against losses caused by declines in the prices of stocks in its portfolio or for any other permissible purposes consistent with the Fund’s investment objective. The Effect of Derivative Instruments on the Statement of Operations for the Period Ended June 30, 2010 Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Written Options Total Equity Contracts $
